                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

                                             )
JAY FURTADO,                                 )
     Plaintiff,                              )
                                             )
          v.                                 )         C.A. No. 15-312-JJM-LDA
                                             )
AMY PAGE OBERG, et al.,                      )
     Defendants.                             )
________________________ )
                                         ORDER

          On the eve of trial, over three years after first being put on notice and four

months after Plaintiff Jay Furtado served his expert report, Defendants move to

disqualify Mr. Furtado's counsel, claiming that his lawyers are necessary trial

witnesses in a case in which they are counsel of record. ECF No. 80. In considering

such a motion, the Court must balance a '"party's right to choose its counsel against

the need to protect the integrity of the judicial process,' all while recognizing that a

party may file such a disqualification motion solely for tactical reasons." Ponte v.

Sage Bank, No. CA 14-115 S, 2014 WL 3942888, at *1 (D.R.I. Aug. 12, 2014) (quoting

Haffem·effer v. Coleman, C.A. No. 06-299T, 2007 WL 2972575, at *2 (D.R.I. Oct. 10,

2007)).

      Defendants who seek to disqualify an attorney from a case have "a high burden

to meet." In re Yashar, 713 A.2d 787, 790 (R.I. 1998). Defendants must demonstrate

that the attorney's testimony is "relevant to disputed, material questions of fact and

that there is no other evidence available to prove those facts." Carta ex Tel. Estate of
Carta v. Lumbermens Mut. Cas. Co., 419 F. Supp. 2d 23, 29 (D. Mass. 2006) (internal

citation and quotation marks omitted).          Defendants have failed to make such a

showing here.

       And    there   1s   an   exception   to    attorney-witness   disqualification   if

disqualification would cause "a substantial hardship on the client." See R.I. Rules of

Professional Conduct 3.7(a)(3). In this case, the Court finds that Mr. Furtado would

suffer such a hardship if he had to change attorneys at this point in the case after so

much work has been done at such a financial cost, especially since Defendants have

known about his attorneys' involvement for years.           Mr. Furtado notified the

Defendants in his 2015 complaint that his attorney had relevant knowledge. ECF

No. 1 at 9·10 and 15·16. Defendants cannot deny that they knew since at least

January 30, 2017 because they listed the attorneys as persons with knowledge in

their own answers to Mr. Furtado's interrogatories. ECF No. 80·6 at 5.1 Granting

the motion after this delay and this far into this case would place a substantial

hardship on Mr. Furtado.        See R.I. Rules of Professional Conduct 3.7(a)(3) (no

disqualification if it "would work a substantial hardship on the client.").

      Therefore, the Court DENIES Defendants' Motion to Disqualify Plaintiffs

Counsel as untimely. ECF No. 80.




      1 In addition, depositions taken in February 2018 and Mr. Furtado's July 2018
expert report both identified his attorneys as having potential information. ECF No.
80·3 at 3,6; ECF No. 80·1 at 12.
                                            2
                                   •
John J . McConnell, Jr.
United States District Judge
November 20, 2018




                               3
